Exhibit 3.1 CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF CHIMERA INTERNATIONAL GROUP, INC. Chimera International Group, Inc, Inc., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware, hereby certifies as follows: FIRST . The name of this corporation is Chimera International Group, Inc. The original Certificate of Incorporation of this corporation was filed with the Secretary of State of the State of Delaware on February 11, 2008. SECOND . This Certificate of Amendment to the Certificate of Incorporation of the corporation herein certified was duly adopted by this corporation’s Board of Directors and approved by the corporation’s stockholders in accordance with the applicable provisions of Section242 of the General Corporation Law of the State of Delaware. THIRD . ArticleFIRST, of the Certificate of Incorporation of the corporation shall be amended and restated in its entirety as follows: “FIRST: The name of the Corporation is Moggle, Inc.” FOURTH . All other provisions of the Certificate of Incorporation of the corporation shall remain in full force and effect. IN WITNESS WHEREOF , Chimera International Group, Inc. has caused this Certificate of Amendment to the Certificate of Incorporation to be signed by its duly authorized officer on thisth day of April , 2008. CHIMERA INTERNATIONAL GROUP, Inc. By:s/Ernest Cimadamore Ernest Cimadamore, President CERTIFICATE OF INCORPORATION OF CHIMERA INTERNATIONAL GROUP, INC. The undersigned, for the purpose of organizing a corporation (the "Corporation") pursuant to the provisions of the General Corporation Law of the State of Delaware ("General Corporation Law"), does make and file this Certificate of Incorporation and does hereby certify as follows: FIRST: Name The name of the Corporation is Chimera International Group, Inc. SECOND: Registered Office The registered office of the Corporation is to be located at 1209 Orange Street, City of Wilmington, County of New Castle, State of Delaware 19801. The name of its registered agent is The Corporation Trust Company, whose address is Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. THIRD: Purpose The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law. FOURTH: Capitalization The total number of shares of capital stock the Corporation shall have authority to issue is 152,000,000 shares, consisting of (i) 150,000,000 shares of
